Citation Nr: 1004401	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-03 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a left ovarian 
cyst, claimed as a gynecological condition.  

3.  Entitlement to service connection for shin splints.  

4.  Entitlement to service connection for heel spurs.  

5.  Entitlement to service connection for syncope, to 
include as secondary to service-connected bipolar disorder.  

6.  Entitlement to service connection for residuals of a 
right arm fracture, to include as secondary to syncope.

7.  Entitlement to an initial rating in excess of 30 percent 
for bipolar disorder.    


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to 
September 2002.  She had subsequent service in the U.S. Army 
Reserve, and was discharged from the U.S. Army Reserve in 
July 2006.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and May 2007 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania.  In the February 2005 rating decision, the RO 
denied service connection for depression, a back condition, 
and a left ovarian cyst (claimed as a gynecological 
condition).  In the May 2007 rating decision, the RO denied 
service connection for shin splints, heel spurs, syncope, 
and residuals of a right arm fracture.  

In a July 2009 rating decision, the RO granted service 
connection for bipolar disorder and assigned an initial 30 
percent rating, effective August 31, 2004.  This rating 
decision represents a full grant of the benefit sought with 
respect to the claim for service connection for a 
psychiatric disability.  

In November 2006, the Veteran testified before a Decision 
Review Officer (DRO) at the RO.  A transcript of that 
hearing is of record.  

In November 2009, the Veteran testified before the 
undersigned sitting at the RO (Travel Board hearing).  A 
transcript of that hearing is also of record.  On the date 
of the hearing, the Veteran submitted additional evidence, 
along with a signed waiver of RO consideration of the 
evidence.  The Board accepts this evidence for inclusion in 
the record.  See 38 C.F.R. § 20.1304 (2009).

As a final preliminary matter, the Board notes that the 
claims file reflects that the Veteran was previously 
represented by the American Legion (as reflected in an 
August 2004 VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative).  In October 
2007, the Veteran filed a VA Form 21-22a, Appointment of 
Individual as Claimant's Representative appointing Lewis C. 
Fichera as her representative.  The Board recognizes the 
change in representation.

The Board's decision on the claim for service connection for 
a left ovarian cyst is set forth below.  The remaining 
issues listed on the title page are addressed in the REMAND 
portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  There is no competent medical evidence or opinion even 
suggesting a medical nexus between the Veteran's left 
ovarian cyst and active duty service. 




CONCLUSION OF LAW

A left ovarian cyst was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for a 
gynecological condition was received in October 2004.  
Thereafter, she was notified of the general provisions of 
the VCAA by the RO in correspondence dated in December 2004 
and January 2009.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing her claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
her claims, and provided other pertinent information 
regarding the VCAA.  Thereafter, the claim was reviewed and 
a supplemental statement of the case was issued in July 
2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in March 2006 and 
January 2009.

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  
Service treatment records from her active duty service, and 
VA and private treatment records have been obtained and 
associated with his claims file.  The Veteran has also been 
provided with a VA examination in regard to her left ovarian 
cyst in January 2005.  

The Board notes that while the Veteran was afforded a VA 
examination in regard to her claim in January 2005, the 
examiner did not render an opinion regarding etiology of her 
claimed left ovarian cyst.  However, VA need not conduct an 
examination with respect to this claim, as information and 
evidence of record contains sufficient medical evidence to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on 
the claim.

Simply stated, the standards of McLendon are not met in this 
case as competent medical evidence does not indicate that 
the Veteran has a left ovarian which may be associated with 
her active duty service.  Therefore, remand to obtain a VA 
medical opinion regarding her claimed left ovarian cyst is 
not warranted.  

The Board also notes that complete service treatment records 
from the Veteran's Reserve service are not associated with 
the claims file.  The claims file includes documentation 
that the RO took several steps to attempt to obtain these 
records, including requesting the records from the Veteran's 
Reserve unit, the Records Management Center, and the U.S. 
Army Reserve Personnel Center (AR-PERSCOM).  In March 2009, 
the Unit Administrator of the Veteran's Reserve Unit 
indicated that he did not have the Veteran's service 
treatment records.  In April 2009, the RO made a formal 
finding that the Veteran's service treatment records were 
unavailable after noting that all efforts to obtain the 
information had been exhausted and that further attempts 
would be futile.  See 38 C.F.R. § 3.159(c)(2).  An April 
2009 letter informed the Veteran of the RO's inability to 
obtain the service treatment records.  Under these 
circumstances, the Board finds that VA has fulfilled its 
duty to attempt to obtain the Veteran's Reserve records, and 
that no further action in this regard is required.

In addition to service treatment records, the Board notes 
that the RO's February 2006 and February 2008 requests to 
the Veteran's Reserve unit asked for verification of all 
periods of service, including the dates of active duty and 
active duty for training.  The RO's July 2008 request to the 
AR-PERSCOM asked for pages from the personnel file showing 
unit of assignment, dates of assignment, participation in 
combat operations, wounds in action, awards and decorations, 
and official travel outside the United States.  In October 
2008, the AR-PERSCOM furnished all Defense Personnel Records 
Information System (DPRIS) records; however, these records 
do not verify the dates of any active duty for training or 
inactive duty for training.  In January 2009, the RO asked 
the Headquarters of the 77th Regional Support Command to 
verify the Veteran's periods of service, including active 
duty and active duty for training.  In March 2009, the unit 
administrator from the Veteran's Reserve unit, who had been 
in that position since 2006, indicated that he did not have 
her service treatment records nor had he heard of the 
Veteran.  During the November 2009 hearing, the Veteran 
testified that she had given everything she had in regard to 
her time on active duty and in the Reserves to VA.  Based on 
the responses from the AR-PERSOM and the Veteran's unit, and 
the Veteran's testimony, the Board finds that additional 
service records are not available and any further efforts to 
retrieve such records would be futile.  VA has fulfilled its 
duty to assist the Veteran in verifying her dates of Reserve 
service.

The Board acknowledges that the claims for service 
connection for shin splints, heel spurs, syncope, and 
residuals of a right arm fracture are being remanded, in 
part, to obtain records of treatment from Cooper Hospital.  
The Board notes that, in correspondence received in March 
2009, the Veteran's attorney indicated that evidence in 
support of these claims could be obtained from this 
facility.  There is no indication that these records include 
diagnoses of or treatment for a left ovarian cyst.  Further, 
while the claim for service connection for a low back 
disability is being remanded, in part, to obtain records of 
treatment from Underwood-Memorial Hospital, the discharge 
instructions from this facility reflect that the Veteran 
received treatment for back pain/motor vehicle accident.  
There is no indication that records from this hospital are 
pertinent to the claim for service connection for a left 
ovarian cyst.  As such, a remand to obtain these records 
would impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the Veteran, and is, 
thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

The Veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate her claim, and she has been 
notified of VA's efforts to assist her.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.   Service connection may be 
granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) 
the existence of a current disability, (2) the existence of 
the disease or injury in service, and (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Active duty includes any period of active duty for training 
(ADT) during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training (INADT) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in line of duty.  38 C.F.R. § 
3.6 (2009)

Accordingly, service connection may be granted for 
disability resulting from disease or injury incurred in, or 
aggravated, while performing ADT or from injury incurred or 
aggravated while performing INADT.  See 38 U.S.C.A. §§ 
101(24), 106, 1110 (West 2002).  

In light of the absence of service treatment records from 
the Veteran's Reserve service in this case, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Factual Background and Analysis

Service treatment records from the Veteran's active duty 
service are negative for complaints regarding or treatment 
for a left ovarian cyst.  Although she complained of 
dysemenorrhea during treatment in September 1999, no 
gynecological disorder was diagnosed.  The Veteran denied 
any treatment for a gynecological disorder in her August 
2002 Report of Medical History at separation.  

In August 2003, the Veteran presented to the Health Clinic 
at Fort Lee with complaints of lower abdominal pain and back 
pain.  The assessment was hematuria.  Later that month, she 
was afforded a pelvic ultrasound for pelvic pain at the 
Southside Regional Medical Center, which revealed a 2.6 cm. 
cyst within the left ovary, likely follicular.  Thereafter, 
she was placed on a physical profile for pelvic pain.  An 
August 2003 record of treatment reflects that the Veteran 
presented to follow-up on her ultrasound results.  She 
indicated that she was not experiencing pain at that time.  
The impression was pelvic pain, secondary to ovulation, 
resolved.  

As an initial matter, the Board notes that it is not clear 
that the Veteran has a current left ovarian cyst.  In this 
regard, on VA examination in January 2005, the Veteran 
complained of left lower quadrant pain for at least five 
years, which was worse during menstruation.  She stated that 
most days the pain was tolerable, but one to two days a 
month it was excruciating.  She reported that she had an 
ultrasound several years earlier in the military, but the 
examiner did not have a copy of the ultrasound report to 
review.  The Veteran reported that the ultrasound revealed a 
2 by 5 cm. cyst on her left ovary.  She described normal 
menstrual cycles beginning as a teenager, with no 
intermenstrual spotting or breakthrough bleeding.  She 
described her menses as having normal flow.  She denied any 
history of fibroids, polyps, or endometriosis.  On physical 
examination, the Veteran was in no acute distress.  She had 
normal external genitalia.  Due to severe pain and general 
overall discomfort, the Veteran was intolerant to any 
further attempts at a pelvic examination.  The examiner 
noted that a pelvic ultrasound had been ordered for February 
2005.  The diagnoses were chronic pelvic pain focused in the 
left lower quadrant of uncertain etiology, recurrent 
cystitis by history, and symptoms of mixed urinary 
incontinence, again, by history.  

Records of VA treatment dated from August 2004 to August 
2009 also do not reflect a current diagnosis of a left 
ovarian cyst.  In this regard, while a November 2004 record 
of VA treatment includes an assessment of left ovarian cyst, 
chronic pain every other month, by patient history, the 
physician indicated that no physical examination was 
conducted on the date of treatment, and plan included review 
the August 2003 ultrasound to document the left ovarian 
cyst, as the Veteran did not bring the results with her.  A 
May 2005 addendum reflects that ultrasound of the pelvis was 
normal, with no cysts.  In July 2005, the Veteran complained 
of painful menses every other month, with left lower 
quadrant pain.  The pertinent assessment was pelvic pain, 
resolved, and dysmenorrhea, controlled with NSAID.  In March 
2007, the Veteran denied any gynecological problems.  A 
December 2008 record of VA gynecological treatment reflects 
that a 2006 pelvic ultrasound was negative.  

A successful service connection claim requires evidence of a 
current disability at the time of claim, as opposed to some 
time in the past.  See Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998).  The Court has held that the requirement of the 
existence of a current disability is satisfied when a 
veteran has a disability at the time she files her claim for 
service connection or during the pendency of that claim, 
even if the disability resolves prior to adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, while the Veteran had a left ovarian cyst on pelvic 
ultrasound in August 2003, there is no medical evidence of a 
left ovarian cyst at any time since her October 2004 claim 
for service connection.  In this regard, the record reflects 
that a pelvic ultrasound was ordered for February 2005, and 
a May 2005 note in the VA treatment records indicates that 
pelvic ultrasound was normal, with no cysts.  

While a June 2009 VA examination to evaluate bipolar 
disorder included an Axis III diagnosis of ovarian cysts, 
the examination report only notes a history of ovarian cysts 
in the medical history section of the report.  Therefore, it 
appears that the Axis III entry was merely a reiteration of 
the Veteran's reported history and not an actual diagnosis 
of ovarian cysts.  Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

Even assuming, arguendo, that the August 2003 finding of a 
left ovarian cyst satisfies the initial requirement of a 
successful service connection claim, a current disability, 
the claim must be denied on the basis of medical nexus to 
service.  

Service treatment records from the Veteran's active duty 
service are negative for complaints regarding or treatment 
for an ovarian cyst.  The Board has considered the Veteran's 
argument that her left ovarian cyst started during her 
Reserve service.  In this regard, in her October 2004 claim 
for service connection, the Veteran asserted that she had 
female problems that started while she was in the Reserves.  
In correspondence received in May 2005, the Veteran stated 
hat her ovarian cyst started while on active duty, as 
indicated in her Fort Lee medical records.  [The Board notes 
that the medical records from Fort Lee, submitted by the 
Veteran in support of her claim, are dated after her release 
from active duty in September 2002.]  During the November 
2006 DRO hearing, the Veteran testified that she fainted 
while she was in training in Fort Lee, and was told that she 
had an ovarian cyst.  During the November 2009 hearing, the 
Veteran stated that she found out she had a left ovarian 
cyst in Fort Lee while doing training in the active Reserve.  

However, as discussed above, despite attempts by the RO, no 
periods of ADT or INADT have been verified.  Only service 
department records can establish if and when a person was 
serving on active duty, active duty for training, or 
inactive duty training.  See Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).

While the August 2003 pelvic ultrasound revealed a left 
ovarian cyst, there is simply no evidence that this was 
diagnosed during a period of ADT.  While the Veteran has 
submitted a copy of a physical profile regarding pelvic 
pain, from the same date as the pelvic ultrasound, there is 
no indication that this assessment was made in conjunction 
with a period of ADT.  Rather, the record suggests that the 
Veteran was not on ADT in August 2003.  In this regard, 
during VA treatment in August 2004, the Veteran reported 
that she had not been with her unit for over a year.  The 
Board notes that an Officer Evaluation Report (OER) for the 
period from January 31, 2003 to June 5, 2003 reflects that 
the OER was submitted for relief for cause, based on conduct 
unbecoming of a commissioned officer.  

The conclusion that the Veteran was not on ADT on the date 
of the pelvic ultrasound is bolstered by a July 23, 2003 
record in the claims file.  Service personnel records 
associated with the claims file include a September 2003 
Memorandum for the Record which reflects that the Veteran 
was temporarily assigned to serve in the battalion S-1 
section in June 2003, after she was relieved from her 
assignment to the 677th QM in Camden, New Jersey.  The 
officer preparing the memorandum described an incident which 
occurred in September 2003, noting that this was her first 
drill in Trenton since Annual Training, as she had been 
attending a military school in Fort Lee, Virginia.  A July 
23, 20003 Defense Enrollment Eligibility Reporting System 
(DEERS) Eligibility Inquiry Screen lists the Veteran as not 
eligible, inactive Guard/Reserve for both Direct Care and 
CHAMPUS.  Significantly, the Veteran received treatment at 
Fort Lee on the date the DEERS screen was printed, just over 
three weeks prior to the her August 2003 treatment.  As 
such, the DEERS record indicates that she was on inactive 
Reserve duty during her time in Fort Lee.  

There is simply no medical evidence or opinion even 
suggesting that the left ovarian cyst is due to or related 
to active duty service.  The Veteran has not presented or 
identified any existing medical evidence or opinion that, in 
fact, supports the claim for service connection.  

The Board has considered the argument of the Veteran's 
attorney, made in February 2009, that service connection for 
a left ovarian cyst is warranted on a presumptive basis, as 
the medical evidence documents a left ovarian cyst diagnosed 
within one year of separation from service.  Service 
connection for some disorders will be rebuttably presumed if 
manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  An ovarian cyst, however, is not a 
condition for which service connection may be granted on a 
presumptive basis.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's and her 
attorney's assertions; however, none of this evidence 
provides a basis for allowance of the claim.  As indicated 
above, the claim turns on the medical matter of etiology, or 
medical relationship between a current disability and 
service-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant and her attorney are not shown to 
be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative opinion on a medical matter.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for a left ovarian cyst, claimed as a 
gynecological condition, must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a left ovarian cyst, 
claimed as a gynecological condition, is denied.  


REMAND

The Board's review of the claims file reveals that further 
action on the claims remaining on appeal is warranted.  

As an initial matter, the provisions of the VCAA, codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as 
interpreted by the Court, are applicable to this appeal.  
VCAA notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004)

In her November 2006 claim for service connection, the 
Veteran asserted that syncope may possibly be secondary to 
bipolar disorder and that, during an episode of syncope, she 
fell and broke her right arm.  The RO sent the Veteran VCAA 
notice letters regarding her claims for service connection 
for syncope and residuals of a right arm fracture in 
February 2007 and March 2009.  While providing notice 
regarding the evidence and information necessary to grant 
direct service connection, neither of these letters informed 
the Veteran of the information and evidence necessary to 
establish service connection on a secondary basis.  On 
remand, the Veteran should be furnished VCAA notice 
regarding her claims of entitlement to service connection 
for syncope, to include as secondary to bipolar disorder, 
and residuals of a right arm fracture, to include as 
secondary to syncope.    

In regard to the claims for service connection for shin 
splints, heel spurs, syncope, and residuals of a right arm 
fracture, in correspondence received in March 2009, the 
Veteran's attorney stated that, in response to a March 2009 
VCAA letter in regard to these claims, the Veteran had 
previously submitted evidence in support of these claims.  
He added that, if additional records were necessary, they 
could be obtained from the VA Medical Centers (VAMCs) where 
she had been receiving treatment.  He stated that these 
locations were the Wilmington VAMC, where she received 
treatment for shin splints and heel spurs, and Cooper 
Hospital, University Medical Center, Women's Clinic, where 
she received treatment for all conditions, including syncope 
and residual fracture.  The attorney provided the address 
for Cooper Hospital, and the name of the Veteran's 
physician.  While records of VA treatment dated from August 
2004 to April 2009 from the Wilmington VAMC have been 
associated with the claims file, the only evidence of record 
from Cooper Hospital is dated in February 2005, and consists 
of discharge instructions for right forearm fractures.  

VA has a duty to obtain relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. 
App. 204 (1994).  The March 2009 statement from the 
Veteran's attorney indicates that outstanding records of 
treatment from Cooper Hospital may be available.  

In addition, a July 2003 emergency department discharge 
instructions sheet from Underwood-Memorial Hospital reflects 
that the Veteran was discharged for back pain/motor vehicle 
accident.  No additional treatment records from this 
facility have been associated with the claims file.  
Accordingly, on remand, an attempt should be made to obtain 
any outstanding records from this facility as well.  

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The threshold for determining whether the 
evidence "indicates" that there "may" be a nexus between a 
current disability and an in-service event, injury, or 
disease is a low one.  McLendon, 20 Vet. App. at 83.

In regard to the claim for service connection for a back 
disability, the Veteran has submitted an Individual Sick 
Slip, dated in April 2002, for back/stomach pain.  Records 
of VA treatment dated from August 2004 to August 2009 
include findings of and treatment for low back pain.  During 
treatment in October 2004, the Veteran described back pain 
starting in 1998.  The impression following examination 
included back pain.  In the plan, the physician noted that 
the Veteran was scheduled to file a claim for service 
connection, as her back pain started while working as a 
parachute jumper in service.  While it is not clear whether 
the statement that the Veteran's back pain started in 
service is the physician's opinion, or merely a recitation 
of the Veteran's assertion, the Board finds that this 
statement indicates that there may be a nexus between 
current signs and symptoms of a low back disability and 
service.  Accordingly, a VA examination to obtain a medical 
nexus opinion is warranted.  See McLendon, 20 Vet. App. at 
83.  

Records of VA treatment dated from August 2004 to August 
2009 also include diagnoses of heel spurs and shin splints.  
During treatment in November 2004, the Veteran described 
left foot pain for three years.  The assessment was heel 
spur/plantar fasciitis.  During treatment in June 2009, the 
Veteran complained of a long-standing problem with shin 
splints, going back to her military days.  The Veteran's 
November 2004 report of foot pain for three years, and her 
June 2009 statement that she has had problems with shin 
splints going back to her military days reflect a continuity 
of symptomatology since service.  Such report indicates that 
these disorders may be associated with service.  See Duenas 
v. Principi, 18 Vet. App. 512 (2004). Accordingly, a VA 
examination to obtain a medical nexus opinion regarding 
these claimed disabilities is also warranted.  See McLendon, 
20 Vet. App. at 83.

Finally, as noted in the introduction, in a July 2009 rating 
decision, the RO granted service connection and assigned an 
initial 30 percent rating for bipolar disorder, effective 
August 31, 2004.  In a statement submitted on the date of 
the November 2009 hearing, the Veteran's attorney indicated 
that he wanted to place into the record the Veteran's notice 
of disagreement with the initial rating assigned for bipolar 
disorder.  The November 2009 statement is accepted as a 
timely notice of disagreement (NOD) with the July 2009 
rating decision.  See 38 C.F.R. §§ 20.201, 20.302(a) (2009).  
By filing a timely NOD, the Veteran has initiated appellate 
review on this claim; however, the RO has yet to issue a SOC 
with respect to the claim for a higher initial rating for 
bipolar disorder, the next step in the appellate process.  
See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).  Consequently, this matter must be remanded for the 
issuance of a SOC.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the Veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises her of the information and 
evidence necessary to substantiate a 
claim for service connection for syncope 
and residuals of a right arm fracture on 
a secondary basis.  

2.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated her for any of the disabilities 
remaining on appeal.  Of particular 
interest are records from Cooper Hospital 
and Underwood-Memorial Hospital.  After 
the Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and her attorney are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any low back disability, heel spurs, and 
shin splints.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the physician.

Following examination of the Veteran and 
a review of the record, the examiner 
should identify any back disability, 
heel spurs and/or shin splints.  In 
regard to any diagnosed back disability, 
heel spurs, and/or shin splints, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's current disability was 
incurred or aggravated as a result of 
active service.  In regard to the 
claimed low back disability, the 
examiner should specifically consider 
and address the report of a July 2003 
motor vehicle accident.  

The examiner should review the claims 
file prior to the evaluation.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have 
adverse effects on her claim(s).

5. The RO should issue to the Veteran 
and her attorney a SOC addressing the 
claim for an initial rating in excess of 
30 percent for bipolar disorder.  The 
Veteran is hereby informed that she must 
submit a timely and adequate substantive 
appeal as to this issue for the issue to 
be before the Board on appeal.

6.  After ensuring that the development 
is complete, re-adjudicate the claims 
remaining on appeal.  If not fully 
granted, issue a supplemental statement 
of the case before returning the claims 
to the Board, if in order.

The appellant has the right to submit additional evidence 
and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


